DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment filed on December 10, 2020.
Claims 4, 6, 17, 19, and 21-22 are cancelled.
Claims 1-3, 5, 7-16, 18, and 20 are pending.
Claims 10-13 are withdrawn.
Claims 1-3, 5, 7-9, 14-16, 18, and 20 are examined.
This Office Action is given Paper No. 20210128 for references purposes only.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3, 5, 7-9, 14-16, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 14 recite “the certificate agency server.” This phrase is vague and indefinite because it is unclear whether this refers to “the certification agency server” or to “a certificate agency server.” For purposes of applying the prior art only, Examiner will interpret as “the certification agency server.”
Claims 1 and 14 recite “receiving authentication result.” This phrase is vague and indefinite because it is unclear whether this refers to “receiving the authentication information” or to “receiving an authentication result.” For purposes of applying the prior art only, Examiner will interpret as “receiving an authentication result.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 5, and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arumugam (US 10,657,531).

Claim 1
Arumugam discloses:
a communication circuitry (mobile computing device, see C4 L33-49) configured to communicate with an external device; 
a biometric authentication circuitry (biometric sensors, see C4 L33-60) configured to perform biometric authentication; and 
a processor (processor, see C9 L63-67), wherein the processor is configured to: receive a payment request for a transaction, in response to the payment request, transmit a biometric authentication request to a certification agency server, receive an authentication information request from an authentication server in response to the biometric authentication request, obtain biometric information of a user of the electronic device when the authentication information request is received, perform biometric authentication using the biometric information, after the biometric authentication is completed, access a private key based on a result of the biometric authentication, obtain authentication information associated with the biometric authentication by encrypting or signing data including a challenge value using the private key, send the authentication information associated with .

Response to Arguments 
Arguments
Note that claim 1 is an apparatus claim comprising a communication circuitry, a biometric authentication circuitry, and a processor. The processor is configured to perform subsequent limitations. Please note the definition of “configuration” below, which states that it may be a hardware configuration. As such, the 102 rejection applies. If Applicant amends the claim to recite “wherein the processor is programmed to”, then the corresponding 102 rejection would be withdrawn.

Claim Interpretation
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), Examiner points to these other sources to support her interpretation of the claims.1 Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
configuration “(1) (A) (software) The arrangement of a computer system or component as defined by the number, nature, and interconnections of its constituent parts.” “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note: May refer to hardware configuration or software configuration.”  IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621                                                                                                                                                                                                                                                                                                                                                    


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.